Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is prepared in response to a Request for Continued Examination (RCE) filed on October 30, 2020 and November 26, 2020.  
Claims 1-26 are pending.
Claims 1-26 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020 has been entered.
Response to Amendments
The claim amendments and Applicant’s arguments filed on October 30, 2020 have been carefully considered.  However, the amendments and arguments failed to place the application in condition for allowance in view of the new ground of rejection as set forth below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19-20 and 23-24 are rejected under 35 U.S.C. 103 as obvious over Zornio (U.S. 2016/0098037).
Regarding claim 1, Zornio disclosed a method for generating a stream processing pipeline (Zornio, Fig. 1 and abstract), the method comprising:
at a data collector of a tenant system collecting data for ingesting to a distributed- computing system that is separate and distinct from the tenant system (Zornio, Fig. 1, “field devices”, “IO device” and “embedded analytics” anticipate the data collector; “handheld device 42”, “centralized analytics 28” and “cloud analytics 30” anticipate the distributed computing system; the field devices, embedded analytics are separate and distinct from the handheld device 42 and cloud analytics): 
transmitting data collected by the data collector to the distributed-computing system (Zornio, [0059, 0067], “the data exposed or output by any of the blocks of the data pipeline 60 may be provided to or accessed by any of the other devices or applications in the plant network 10, including those in the handheld devices 42, the cloud 30, etc.”.);
receiving a configuration file from a data service of the distributed-computing system, wherein the configuration file represents a pipeline configuration of the stream processing pipeline (Zornio, Fig. 8 and [0147], “Creating or configuring a data pipeline may be performed through a data studio configuration application that generally provides a configuration environment that a user can use to easily define the blocks and the interconnections between blocks in the data pipeline, as well as the location at which each block will be downloaded and run or executed within the plant network.”) and 
wherein the pipeline configuration includes representations of a plurality of different types of pipeline stages (Zornio, Figs. 2A-2C show examples of data pipelines with multiple processing blocks, each representing a processing stage);
generating a plurality of pipeline stages in accordance with the pipeline configuration of the stream processing pipeline (Zornio, [0169], “The templates 529 serve as the building blocks of the data pipelines and can be selected and moved to the canvas region 525b to create a data pipeline.”)
collecting, at one or more pipeline stages of a first-type in the stream processing pipeline, data items from one or more data sources (Zornio, Fig. 2A, “Collection block 52”); 
processing the collected data items at one or more pipeline stages of a second-type in the stream processing pipeline (Zornio, Fig. 2A, “Filter block 54”, “Data smoothing block 56”); and 
transmitting, at one or more pipeline stages of a third-type in the stream processing pipeline, the processed data items to the data service (Zornio, [0067], “the data pipelines created from a combination of one or more of the blocks 87-92 can provide outputs or processed data to various users in the plant network.”).  
Zornio did not explicitly disclose that
the pipeline configuration is based on the collected data transmitted to the distributed computing system.

Claim 19 recites substantially the same subject matter as claim 1, therefore the rejection rationale for claim 1 applies to claim 19.
Regarding claim 20, Zornio and Epshteyn disclosed the computer-readable storage medium of claim 19.
Zornio and further disclosed wherein the entity is associated with a first set of properties and a second set of properties, wherein the first set of properties are non-customizable to generate the different types of pipeline stages and the second set of properties are customizable to generate the different types of pipeline stages (Zornio, Fig. 8 and [0147], “The data studio may generally include a configuration regions that stores templates of data processing blocks that may be used to create a data pipeline and a configuration region that enables a user to specify which processing blocks to use in data pipeline and the communication interconnections between these blocks.”). D983.05 31  
Claims 23-26 lists the same elements as claims 19-22, respectively, in system form rather than computer readable medium form.  Therefore, the supporting rationale of the rejection to claims 19-22 applies equally as well to claims 23-26, respectively. 
Claims 2-18, 21-22 and 25-26 are rejected under 35 U.S.C. 103 as obvious over Zornio (U.S. 2016/0098037) in view of Epshteyn et al. (US 10,496,653).
Regarding claim 2, Zornio disclosed the method of claim 1.
Zornio did not explicitly disclose but Epshteyn further disclosed wherein the representations of the plurality of different types of pipelines stages are configured based on properties of the collected data transmitted to the distributed computing system (Epshteyn, Figs. 2-3 and corresponding description disclosed that the data processing pipeline configuration is selected based on data and its attributes). 
One of ordinary skill in the art would have been motivated to combine Zornio and Epshteyn because both references disclosed methods for dynamically configuring and creating data processing pipelines (Zornio, Abstract and Figs. 2A-2C; Epshteyn, Abstract and Fig. 4)
Regarding claim 3, Zornio and Epshteyn disclosed the method of claim 1.
Zornio further disclosed wherein the representations of the plurality of different types of pipeline stages comprise:
one or more representations of the one or more pipeline stages of the first-type customized based on a first type-specific customization of the entity (Zornio, Figs. 2A-2C and 9 and [0147]); 
one or more representations of one or more pipeline stages of the second-type customized based on a second type-specific customization of the entity (Zornio, Figs. 2A-2C and 9); and 
one or more representations of one or more pipeline stages of the third-type customized based on a third type-specific customization of the entity, wherein the second type-specific customization is different from the first and the third type-specific customizations (Zornio, Figs. 2A-2C and 9 and [0147]).  
Regarding claim 4, Zornio and Epshteyn disclosed the method of claim 3.
Zornio, in Fig. 1 anticipates the distributed computing system.  It is well known that a cloud structurally comprise a management plane and a data planes).  
Regarding claim 5, Zornio and Epshteyn disclosed the method of claim 3.
Zornio and Epshteyn further disclosed wherein the one or more representations of the one or more pipeline stages of the second-type comprise:
a representation of a first processor stage customized based on a first processor-specific customization of the processor stage; and a representation of a second processor stage customized based on a second processor- specific customization of the processor stage, the second processor-specific customization being different from the first processor-specific customization (Zornio, Figs. 2A-2C and 9; Epshteyn, Figs. 5, 6 and 7 and corresponding description).  
Regarding claim 6, Zornio and Epshteyn disclosed the method of claim 3.
Zornio and Epshteyn further disclosed wherein the one or more representations of the one or more pipeline stages of the third-type comprise:
a representation of a first forwarder stage customized based on a first forwarder-specific customization of the entity; and a representation of a second forwarder stage customized based on a second forwarder- specific customization of the entity, the second forwarder-specific customization being different from the first forwarder-specific customization (Zornio, Figs. 2A-2C and 9; Epshteyn, Figs. 5, 6 and 7 and corresponding description).  
Regarding claim 7, Zornio and Epshteyn disclosed the method of claim 3.
Zornio, Figs. 2A-2C and 9; Epshteyn, Figs. 5, 6 and 7 and corresponding description).  
Regarding claim 8, Zornio and Epshteyn disclosed the method of claim 7.
Zornio and Epshteyn further disclosed wherein the one or more representations of the one or more pipeline stages of the fourth-type comprise:
a representation of a first buffer stage customized based on a first buffer-specific customization of the entity; and a representation of a second buffer stage customized based on a second buffer-specific customization of the entity, the second buffer-specific customization being different from the first buffer-specific customization (Zornio, [0097], “Additionally or alternatively, parameters associated with the special modules used for buffering data from external systems or sources (e.g., weather forecasts, public events, company decisions, etc.), surveillance data, and/or other types of monitoring data may be automatically captured by the big data provider nodes 102a-102n.  Data pipelines as disclosed herein may operate on or use any of this data.”).  
Regarding claim 9, Zornio and Epshteyn disclosed the method of claim 1.
Epshteyn further disclosed wherein generating a plurality of pipeline stages comprises generating the stream processing pipeline by generating the plurality of pipeline stages in accordance with the pipeline configuration of the stream processing pipeline (Epshteyn, Figs. 3-4 and corresponding description). 

Regarding claim 10, Zornio and Epshteyn disclosed the method of claim 9.
Zornio and Epshteyn further disclosed wherein the data collected by the data collector is log data generated by the tenant system (Zornio, Figs. 2A-2C and Epshteyn, Fig. 4).  
Regarding claim 11, Zornio and Epshteyn disclosed the method of claim 9.
Zornio further disclosed wherein the structure for interconnecting the plurality of pipeline stages comprises:
wherein the structure for interconnecting the plurality of pipeline stages comprises a parallel interconnection of a first pipeline stage of the second-type and a second pipeline stage of the second-type in the stream processing pipeline (Zornio, [0008], “a historical log of data”).  
Regarding claim 12, Zornio and Epshteyn disclosed the method of claim 9.
Zornio and Epshteyn further disclosed wherein the structure for interconnecting the plurality of pipeline stages comprises:
an interconnection of a first terminal of a pipeline stage of a fourth-type to a pipeline stage of the first-type, wherein the pipeline stage of the fourth-type is capable of buffering the collected data items before the processing of the collected data items (This is obvious in view of the pipeline disclosed by Zornio and Epshteyn because any flow of data from one processing application to the next processing application requires data buffering)
Regarding claim 13, Zornio and Epshteyn disclosed the method of claim 9.
Zornio and Epshteyn further disclosed wherein the structure for interconnecting the plurality of pipeline stages comprises:
This is obvious in view of the pipeline disclosed by Zornio and Epshteyn because any flow of data from one processing application to the next processing application requires data buffering).  
Regarding claim 14, Zornio and Epshteyn disclosed the method of claim 1.
Zornio further disclosed wherein the distributed-computing system is outside of the stream processing pipeline (please see the rejection of claim 1).
Regarding claim 15, Zornio and Epshteyn disclosed the method of claim 1.
Zornio further disclosed wherein the one or more pipeline stages of the first-type comprise at least one of a first receiver stage and a second receiver stage, and wherein collecting the data items comprises at least one of:
collecting, at the first receiver stage, data items from a first data source using a first communication protocol; and collecting, at the second receiver stage, data items from a second data source using a second communication protocol, the second communication protocol being different from the first communication protocol (Zornio, [0059], “a particular data pipeline may be distributed out among devices that use different communication networks and protocols and still operate seamlessly”).  
Regarding claim 16, Zornio and Epshteyn disclosed the method of claim 1.
Zornio and Epshteyn further disclosed wherein the one or more pipeline stages of the second-type comprise at least one of a first processor stage and a second processor stage, and wherein processing the collected data items comprises at least one of:
Zornio, Figs. 2A-2C and [0056-0064]; Epshteyn, Fig. 4 and col. 11, lines 66-67 and col. 12).  
Regarding claim 17, Zornio and Epshteyn disclosed the method of claim 1.
Zornio further disclosed prior to transmitting the processed data items to the data service, buffering the processed data items at one or more pipeline stages of a fourth-type in the stream processing pipeline (Zornio, Fig. 2C shows a pipeline that goes from the stage “filter 79” to the stage “data storage” where the data storage is for data buffering).
Regarding claim 18, Zornio and Epshteyn disclosed the method of claim 17.
Zornio and Epshteyn further disclosed wherein the one or more pipeline stages of the fourth-type comprise at least one of a first buffer stage and a second buffer stage, and wherein buffering the processed data items comprises at least one of:
buffering, at the first buffer stage, one or more of the processed data items using a non- volatile storage buffer; and buffering, at the second buffer stage, one or more of the processed data items using a volatile storage buffer (This is obvious in view of the pipeline disclosed by Zornio and Epshteyn because any flow of data from one processing application to the next processing application requires data buffering).
Regarding claim 21, Zornio and Epshteyn disclosed the computer-readable storage medium of claim 19. 
Zornio and Epshteyn further disclosed wherein the representations of the plurality of different types of pipeline stages comprise:
Zornio, [0147]); and 
one or more representations of one or more pipeline stages of the third-type customized based on a third type-specific customization of the entity, wherein the second type-specific customization is different from the first and the third type-specific customizations (Epshteyn, Figs. 2-3).  
Regarding claim 22, Zornio and Epshteyn disclosed the computer-readable storage medium of claim 21. Zornio and Epshteyn further disclosed wherein the representations of the plurality of different types of pipeline stages further comprises:
one or more representations of one or more pipeline stages of a fourth-type customized based on a fourth type-specific customization of the entity, wherein the one or more pipeline stages of the fourth-type are customized to buffer data items (Zornio, [0147] and Fig. 2C, “data storage 80”).
Claims 25-26 lists the same elements as claims 21-22, respectively, in system form rather than computer readable medium form.  Therefore, the supporting rationale of the rejection to claims 21-22 applies equally as well to claims 25-26, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        2/10/2021